NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted December 6, 2017 *
                                 Decided December 13, 2017

                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 17-1114

LEWIS L. BOND,                                      Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
      v.
                                                    No. 16 C 08996
ANDREW PERLEY, et al.
    Defendants-Appellees.                           Thomas M. Durkin,
                                                    Judge.



                                         ORDER

       Lewis Bond sued a police detective and other government officials under
42 U.S.C. § 1983 alleging that they wrongfully arrested, prosecuted, and convicted him
more than four years ago. The district judge dismissed Bond’s case, ruling that
jurisdictional and other insuperable defenses blocked his claims. Because the Rooker-
Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.



      *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-1114                                                                           Page 2

Fidelity Tr. Co., 263 U.S. 413 (1923), and the applicable two-year statute of limitations bar
this lawsuit, we affirm.

      Bond alleges that Detective Andrew Perley signed a misdemeanor complaint
against him for battering a family member. The victim did not sign the complaint. The
complaint led to Bond’s arrest in August 2012. He was then prosecuted in state court for
domestic battery, found guilty in 2013, and sentenced to less than a year in jail. His
conviction was affirmed on appeal.

       In 2016, more than four years after his arrest, Bond filed this suit alleging that
Detective Perley and others violated the Fourth and Fourteenth Amendments by
arresting him on a complaint that the victim did not sign. Relatedly he asserts that
Perley’s supervisors failed to properly train him on arrest procedures. Finally, Bond
argues that his prosecution and conviction were unlawful because the complaint was
“void” without the victim’s signature.

        Bond’s attack on the validity of the state-court prosecution and judgment is
barred. Under Rooker-Feldman only the Supreme Court can review state-court
judgments. Bond’s attack on his conviction falls within the ambit of the Rooker-Feldman
doctrine because his injury—the conviction—“flow[s] directly” from the state-court
judgment, which he asks us to invalidate. Lennon v. City of Carmel, 865 F.3d 503, 507 (7th
Cir. 2017). Bond argues that Rooker-Feldman does not apply because he alleges “fraud”
in the state litigation, but we have rejected the notion of a “fraud exception” to Rooker-
Feldman. Iqbal v. Patel, 780 F.3d 728, 729 (7th Cir. 2015). And any claim against the
prosecutor is blocked by absolute immunity. Imbler v. Pachtman, 424 U.S. 409 (1976).

       Bond’s claims about his arrest also fail. The judge dismissed these claims under
Heck v. Humphrey, 512 U.S. 477 (1994). Heck bars an inmate’s claims that, if successful,
would necessarily imply that his conviction was invalid. It’s unclear whether Heck
applies here. Among other reasons, it may not apply to claims by persons like Bond
who have been released from custody and for whom habeas corpus is no longer
available. See Muhammad v. Close, 540 U.S. 749, 752 n.2 (2004); Heck, 512 U.S. at 500–02
(Souter, J., concurring). But we do not need to resolve that question because the arrest
claims are untimely. Under § 1983 Bond had two years to file them. Ray v. Maher,
662 F.3d 770, 772–73 (7th Cir. 2011). The claims accrued when Perley arrested him in
2012. Wallace v. Kato, 549 U.S. 384 (2007). Bond’s suit in 2016 was two years too late.

                                                                                AFFIRMED.